DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-25 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/19/2022, and 02/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of control valves coupled to each respective fluid path, with the control system operationally coupled to plurality of control valves as claimed in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “wherein the film has a first set of radiative properties that allow the film to achieve a first temperature less than a second temperature associated with the environment”, which limitation is indefinite as the limitation attempts to define the subject-matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result. 

Note: the mechanism in which the film achieves a first temperature less than a second temperature associated with the environment is not specified.

A similar problem is found in claims 23 and 25, respectively with the recitation “cooling panel having a first set of radiative properties that allow the cooling panel to achieve a first temperature less than a second temperature associated with the environment” and “cooling panel having a reflectivity and an emissivity that allow the cooling panel to achieve a first temperature less than a second temperature associated with the environment”.

Claim 1 calls for the limitations “the inlet port” and the outlet port” in line 10, which limitations are indefinite for lacking antecedent basis.

For examination purposes, line 10 of claim 1 will be interpreted as “a respective fluid path arranged between the respective inlet port and the respective outlet port”.

Claim 17 calls for the limitation “the set of cooling panels” in line 3, which limitations lacks antecedent basis. it is unclear if the applicant is referring to the set of panels recited in line 2 as the set of cooling panels.

Applicant is encouraged to recite “a set of cooling panels” in line 2 of claim 17; in lieu of “a set of panels”.

Further, in line 4 of claim 17, the limitation “coupled one respective outlet” should read “coupled to one respective outlet”.

Claim(s) 2-22 and 24 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 11, 16-20, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 20160363394 A1).

Regarding claim 1:
Liu discloses a cooling system ([0009]) comprising: 
a plurality of cooling panels #200 (Fig. 7-8) for affecting a cooling load in an environment ([0030-0031]), each cooling panel comprising: 
a respective film #120 ([0013] & [0030]) covering at least some of a surface of the cooling panel facing the sky (best seen in Fig. 1), wherein the film has a first set of radiative properties that allow the film to achieve a first temperature less than a second temperature associated with the environment (by virtue of the structure provided, the prior art is capable of achieving this limitation),
a respective panel body #210; 
a respective inlet port #215; 
a respective outlet port #216, 
a respective fluid path arranged between the inlet port and the outlet port (Fig. 1); and 
a heat exchanger (in power plant, Fig. 2) comprising a first port and a second port (ports receiving and expelling fluid), wherein the respective fluid paths collectively form a fluid path (see Fig. 7-8), wherein the first port and the second port of the heat exchanger are coupled to the fluid path by at least one inlet port and by at least one outlet port of the plurality of cooling panels (see flow diagram of Fig. 7-8, including portion comprising the heat exchanger provided in the power plant illustrated in Fig. 2 for the complete loop cycle), wherein a fluid provided from the plurality of cooling panels enters the first port at a first temperature, and wherein the fluid exits the second port at a second temperature greater than the first temperature (see #301 cooled & heated in Fig. 1; and [0015] & [0033]).

Regarding claim 2:
Liu further discloses a control system configured to control at least one operating parameter selected from the group of operating parameters comprising a flow rate of a fluid in each respective fluid path, a temperature of the fluid entering at least one inlet port, and a temperature of the fluid exiting at least one outlet port ([0015] & [0033]).

Regarding claim 8:
Liu further discloses a pump #330 for pumping the fluid through the fluid path, wherein the control system is configured to control the pump ([0033]).

Regarding claim 9:
Liu further discloses wherein the control system is configured to receive one or more sensor signals from one or more sensors, and wherein the one or more sensor signals is indicative of at least one of the group comprising a flow rate of the fluid in each respective fluid path, a temperature of the fluid entering at least one inlet port, a temperature of the fluid exiting at least one outlet port, a component temperature, the second temperature, a pressure indicative of the fluid, and a difference in pressure of the fluid (([0031], [0033], and [0039]).

Regarding claim 11:
Liu further discloses wherein the plurality of cooling panels are arranged in an array (see Fig. 1-8).

Regarding claim 16:
Liu further discloses wherein each respective fluid path of the plurality of cooling panels is arranged in parallel such that each respective inlet port of the plurality of cooling panels is coupled together and each respective outlet port of the plurality of cooling panels is coupled together, and wherein each respective inlet port receives a fluid at an inlet temperature, and wherein each respective outlet port outputs the fluid at an outlet temperature less than the inlet temperature (see at least Fig. 1, [0037]).

Regarding claim 17:
Liu further discloses wherein the cooling panels comprise a first cooling panel, a second cooling panel, and a set of cooling panels, wherein each respective fluid path of the set of cooling panels is arranged in series such that each respective inlet port of the plurality of cooling panels is coupled to one respective outlet of another cooling panel, and wherein the first cooling panel is arranged to receive a fluid at an inlet temperature, and wherein the second cooling panel is arranged to output the fluid at an outlet temperature less than the inlet temperature (see at least Fig. 1-7, [0037]).

Regarding claim 18:
Liu further discloses wherein the first set of radiative properties comprises a reflectivity that reduces the amount of energy from irradiance at the film transmitted to the panel body ([0005], [0010], [0026]).

Regarding claim 19:
Liu further discloses wherein the fluid path of each cooling panel comprises a recess in the panel body of the cooling panel (see at least Fig. 1).

Regarding claim 20:
Liu further discloses wherein the fluid path of each cooling panel comprises a tube affixed to the panel body of the cooling panel (see at least Fig. 1).

Regarding claims 23 & 25:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claims 23 & 25.

Regarding claim 24:
See rejection of claim 2 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160363394 A1) in view of Mejia (US 7325542 B2).

Regarding claims 3-4:
Liu discloses all the limitations, except for wherein the angle of each of the plurality of cooling panels is capable of being articulated; or an actuator coupled to the plurality of cooling panels, wherein the control system is further configured to actuate the actuator to change the angle of each of the plurality of cooling panels.

In the same field of endeavor, Mejia teaches a cooling system (Fig. 1-2) comprising a mechanism (#235 & 237) configured to change the angle of each of a plurality of cooling panels 224-226; and an actuator #230 coupled to the plurality of cooling panels, wherein a control system is configured to actuate the actuator to change the angle of each of the plurality of cooling panels (col. 2, L 18-44 & col. 4, L 17 – col. 5, L 3).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Liu with the claimed arrangement above as taught by Mejia.

One of ordinary skills would have recognized that doing so would have optimized the cooling efficiency of the system at least via optimized positioning.

Regarding claim 10:
Liu discloses all the limitations, but does not specifically disclose wherein the cooling load is at least one of: a refrigeration cycle; a cooling jacket of equipment; a thermal reservoir; an air conditioning system; and a coolant conditioning system.

In the same field of endeavor, Mejia teaches a cooling system (Fig. 1-2) wherein the cooling load is an air conditioning system (see at least col. 4, L 1-16).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Liu with the cooling load being an air conditioning system as taught by Mejia.

One of ordinary skills would have recognized that doing so would have provided greater thermal comfort for users of the air cooling system.

Regarding claim 12-15:
Liu discloses all the limitations, but does not specifically a frame to which the plurality of cooling panels are mounted, wherein the plurality of cooling panels are oriented at an angle from the sun, wherein the angle is between 5 and 15 degrees, or wherein the angle is between 7 and 12 degrees, inclusive; and wherein the plurality of cooling panels are oriented away from Earth's equator.

In the same field of endeavor, Mejia teaches a cooling system (Fig. 1-2) comprising a frame #211 to which a plurality of cooling panels are mounted (Fig. 2), wherein the plurality of cooling panels are oriented at an angle from the sun, wherein the angle is between 5 and 15 degrees and wherein the angle is between 7 and 12 degrees inclusive (an orientation angle of the cooling panels, when they system is not operating, provides such angles when the earth rotate. Also, an arbitrary orientation angle can be chosen between the sun and the panel to satisfy the claimed angles above); and wherein the plurality of cooling panels are oriented away from Earth's equator (see Fig. 2).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Liu with the arrangement above as taught by Mejia.

One of ordinary skills would have recognized that doing so would have facilitated installation of the cooling panels, while ensuring optimum interaction with the sun; thereby, rendering the system easier to practice.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160363394 A1).

Regarding claim 5:
Liu discloses all the limitations, except for a plurality of control valves coupled to each respective fluid path by the respective inlet port or respective outlet port, wherein the control system is configured to control each control valve of the plurality of control valves to control a flow of the fluid among the respective fluid paths of the plurality of cooling panels.

Nonetheless, Liu clearly discloses that the control system regulates coolant flow for a single cooling panel ([0031], [0033], and [0039]).

Because it has been held that a mere duplication of parts which does not produce a new or unexpected result will not patentably distinguish a claim from the prior art device (MPEP 2144.04 - In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); and because valves are well known to regulate coolant flow (official notice); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Liu with a plurality of control valves controllable by the control system as claimed in claim 5 above.

One of ordinary skills would have recognized that doing so would have optimized the heat exchange performance of the plurality of cooling panels.

Regarding claim 6:
Liu as modified discloses all the limitations.
As modified, Lui discloses wherein the control system is configured to control each control valve of the plurality of control valves to cause the respective fluid paths of the plurality of cooling panels to be in series (see rejection of claim 5, Fig. 1-8; [0031], [0033], and [0039]).

Regarding claim 7:
Liu as modified discloses all the limitations.
Liu further discloses wherein the control system is configured to control each control valve of the plurality of control valves to cause the fluid paths of the plurality of cooling panels to be in parallel (see rejection of claim 5, Fig. 1-8; [0031], [0033], and [0039]).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160363394 A1) in view of Peng (US 20070227170 A1).

Regarding claims 21-22:
Liu discloses one or more fluid conduits coupling at least one of the outlet ports of the plurality of cooling panels to the first port of the heat exchanger and one or more fluid conduits coupling at least one of the inlet ports of the plurality of cooling panels to the second port of the heat exchanger (see Fig. 1-8); but does not specifically disclose thermal insulation arranged around the fluid conduits above to limit heat transfer to the one or more fluid conduits from the environment.

Nonetheless, the concept of providing thermal insulation around a fluid conduit is well known in the art as taught by Peng. See at least claim 13.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Liu with thermal insulation provided around the respective pipes above as taught by Peng.

One of ordinary skills would have recognized that doing so would have reduced thermal loss along the fluid pipe; thereby, maximizing energy transfer at the respective portion of the system.

Response to Arguments
Applicant's arguments filed on 01/19/2022 have been fully considered.

Applicant amendments have overcome the claim objections of the previous office action.

With respect to the 112 rejection of the previous office action, the examiner maintains the position that the limitation “wherein the film has a first set of radiative properties that allow the film to achieve a first temperature less than a second temperature associated with the environment” defines the subject-matter in terms of the result to be achieved. The examiner agrees with the applicant that the specification has support as to how the claimed limitation is achieved. However, the claim lacks the structural limitations required to achieved the claimed results. The manner in which the limitation is written is in the form of the result to be achieved; without structural limitations required to achieved the claimed results.

With respect to the rejection under 102; the examiner points out that the heat exchange channel #217 of Liu have not been mapped to represent the heat exchanger in claim 1. The claimed heat exchanger is mapped to correspond to a heat exchanger present in the power plant as shown in Fig. 2. Said heat exchanger heats the coolant that is returned to the cooling panels. Said heat exchanger clearly has a first port and a second port (ports receiving and expelling fluid). Thus, the applicant argument appears to be directed to an incorrect interpretation of the mapped structures of the office action.

Applicant argument that the power plant does not comprise a heat exchanger having ports is not persuasive. the power plant is configured to heat the coolant that is returned to the cooling panels. The only possible way this is achieved is by the presence of a heat exchanger within the power plant that allows heat to be transferred to the coolant. Such heat exchanger clearly has a first port and a second port (ports receiving and expelling fluid). This is what makes the closed loop system as shown in Fig. 2 to operate as intended.

Accordingly, the examiner maintains the position that Liu as interpreted in the rejection of claim 1 above, discloses all the limitations of claim 1.

All the claims in this application have been rejected as being anticipated or unpatentable over the prior art of record (see elaborated rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of information disclosure statements under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/19/2022 and 02/25/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763